


Exhibit 10.35

 

[g27163kci001.gif]

 

2nd Half 2007 Executive Bonus Program

 

Introduction

 

With the recent reorganization and focus on our 3 lines of business, we have
modified our bonus plans for the 2nd half of 2007 to align better with each
business and provide the increased opportunity for a bonus payout in 2007.

 


GOALS OF THE PLAN

 

The goals of the 2007 H2 revised Management Bonus Program are:

 

·                  To recognize executive contributions in the achievement of
organizational financial targets and the achievement of  established Success
Factors

 


PLAN DESIGN

 

For the second half bonus plan, we will measure our achievements quarterly by
organization.

 

For Q3, the Executive plan is based on revised second half 2007 Business Unit
financial goals or, for the Corporate executives, Company Financial Goals. For
Q4, the Executive plan is based on Q4 financial metrics by Business Unit AND 2H
Success Factors for each unit.

 

Q3 Financial Metrics by Business Unit

 

Business Unit

 

Metric

 

Goal

 

Communications Platforms

 

Contribution Margin Target

 

$

5.5M

 

Mobile Applications

 

Contribution Margin Target

 

$

(1.8M

)

Network Infrastructure

 

Contribution Margin Target

 

$

(400

)

 

 

*** NMS Communications Confidential ***

 

--------------------------------------------------------------------------------


 


Q4 Financial & Success Metrics by Business Unit

 

 

 

Business Unit

 

Financial Metric

 

Success Factor Metric

 

Communications
Platforms

 

Contribution Margin Target

 

$

5.2M

 

6 Major New Design Wins

 

Mobile Applications

 

Contribution Margin Target

 

$

(2.1M

)

Deliver & launch Virgin Mobile
Grow Subscribers — passed to
220M active to 10M
Book additional managed
service deals

 

Corporate Functions

 

Company Financials

 

 

 

Oprationalize Revenue Share
& Revenue Recog
Employee Ease of Use
Operational Execution
Rebrand Public Website

 

 


PLAN FUNDING AND PAYOUTS

 

The plan is funded to pay out up to 25% of the 2007 Bonus Target.

 

2nd half ‘07 bonus payments are payable at the end of each quarter once company
financials have been released.

 

One-third of the H2 payout will be available after the end of Q3 while the
remaining two-thirds will be available at the end of Q4 based upon results.

 

 

*** NMS Communications Confidential ***

 

--------------------------------------------------------------------------------
